The opinion of the Court was delivered by
Williams, C. J.
The object of the petition to the court of probate, was to repeal the letters of administration which had been granted to the petitionee The probate court decided against the petitioner, from which he appealed *423t this court. The sentence or decree of the court, was made on the 17th of February, 1836. The court sat in this county on the first day of March in that year; the appeal was taken on the 5th day of March, to the term of the court in 1837. The appellee now moves to dismiss the appeal on three grounds stated in his motion.
Upon the first exception it is sufficient to remark, that the court, at the last term, ordered notice to be given to the appellants, which was complied with. It is not usual in this court to dimiss an appeal from the court of probate, for the want of notice, but to order notice to be given, as they did in this case.
The third exception is not well founded,and affords no reason for dismissing the appeal. The statute is, that any person or persons, aggrieved at, or dissatisfied with any order, sentence, <Sic., may, within twenty days thereafter, appeal therefrom to the next stated session of the supreme court; — the construction of which must be, that the appeal is to the next session of the court, after the appeal is taken, A different construction might be attended with very great inconvenience, as limiting too much the right to appeal, and interfering with the provision for giving notice to all concerned.
The second ground for dismissing the petition is entititled to more consideration. The petitioner has no interest in the estate of the deceased, that it should be properly administered. His interest is, that no administration should be granted. We cannot believe, that in giving this right of appeal to any person aggrieved, it was intended that any one, who felt dissatisfied, without having any interest whatever in the estate, might subject an administrator to the expense and trouble of establishing his claim to the administration, or that the estate should be subject to that expense, to gratify an individual, in no way connected with the estate. The person aggrieved must be some one having an interest in the estate, or in some way connected with it, and, for that reason, interested to have a suitable and proper person appointed administrator, and to have the estate duly and properly administered. The petitioner, in this case, has no such interest. Ilis petition must, therefore, be dismissed, and the decree of the probate court thereon, which was to this effect, must be affirmed.